In the
              United States Court of Appeals
                         FOR THE SEVENTH CIRCUIT
                          CHICAGO, ILLINOIS 60604

                                  May 25, 2006


                                     Before

                         Honorable JOEL M. FLAUM, Chief Judge

                         Honorable FRANK H. EASTERBROOK, Circuit Judge

                         Honorable ILANA DIAMOND ROVNER, Circuit Judge


No. 05-1107

AHMMAD POURGHORAISHI,                  )
                                       )       Appeal from the United States
                  Plaintiff-Appellant, )       District Court for the
                                       )       Northern District of Indiana,
            v.                         )       Hammond Division
                                       )       No. 2: 03-CV-269
FLYING J., INC., STEVE LINDGREN )
LARRY WILLIAMS, CITY OF GARY, )                Hon. Rudy Lozano, Judge.
INDIANA, and                           )
NAKON SECURITY, INC.                   )
                                       )
                  Respondent-Appellee.)


                                   ORDER

     Upon consideration of PLAINTIFF-APPELLANT’S PETITION FOR
PANEL REHEARING, filed May 4, 2006, by counsel for the appellant Ahmmad
Pourghoraishi,

       IT IS ORDERED that the petition is denied. The court, however, makes the
following corrections to the opinion:


                                           1
2                                                                          No. 05–1107


The final paragraph of the opinion shall be replaced with the following:

       For the reasons asserted above, we affirm the district court’s grant of
summary judgment for the Flying J, Steve Lindgren, and Nakon Security on the §
1981 claims, reverse the grant of summary judgment for the Flying J, Steve
Lindgren, and Nakon Security on the relevant state law claims, and reverse the
grant of summary judgment for Officer Williams and the City of Gary, Indiana, on
the claims brought under 42 U.S.C. § 1983, and the relevant state law claims. We
remand for further proceedings consistent with this decision. All parties to bear
their own costs.

Footnote 3 on page 15 will be amended to state,

“. . .Furthermore, even if they were, Pourghoraishi has failed the second and third
prongs of the Morris test, so it cannot be determined that Pourghoraishi was denied
the opportunity to contract on the basis of his race as opposed to some other
ground.”